Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1 and 4-8 are objected to because of the following informalities:  Regarding claim 1, line 10, the claim recites,” each set temperature” should be “a set temperature” in regards to the temperature of the at least one heater.  Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim recites,” the at least one heater is provided in the oven” is unclear considering the claim 6 limitation that claim 7 is dependent from.  Claim 6 recites,” the at least one heater is provided separately from the oven”.  How can the at least one heater recited in claim 6 be provided separately from the oven and the at least one heater recited in claim 7 be provided in the oven?  In the interest of compact prosecution, the heater of claim 7 will be examined as a second heater provided in the oven.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (EP 1,879,025 A1).
Regarding claim 1, Klein discloses a flow-type field-flow fractionation apparatus comprising: a separation cell provided inside with a flow passage (element 11) for a fluid, the cell having a carrier inflow port (element 8) allowing a carrier fluid to flow into the flow passage, a focus inflow port (element 7) allowing a focus fluid to flow into the flow passage, an outflow port (element 9) allowing the carrier fluid that has passed through the flow passage to flow out, and a plurality of openings (paragraph 0048-0049; pore size through elements 4 and 5 providing a plurality of openings allowing fluid through the membranes) allowing a part of the carrier fluid to discharge to outside as a cross flow (element 3); at least one pump (elements 31 and 32) configured to send the carrier fluid and the focus fluid to the separation cell; at least one heater configured to heat the carrier fluid and the focus fluid between the at least one pump and the separation cell to each set temperature (paragraph 0075, lines 3-4; element 42); and an oven (element 41) that houses the separation cell inside the oven and heats the separation cell to a set temperature, but Klein does not explicitly disclose the set temperature of the oven and the set temperature of the at least one heater are the same.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Klein for the purpose of keeping the samples inside and outside the oven at high temperatures for field-flow fractionation (paragraph 0063).
Regarding claim 4, Klein discloses the at least one heater is configured to have a heating element (elements 137, 41, and 138 within the heated chamber) that heats the carrier fluid and the focus fluid.
Regarding claim 5, Klein discloses the at least one heater is configured to have a heat transfer element (the portions of elements 137 and 138 within heated chamber 41 correspond to heat transfer elements as the chamber is heated) that transfers heat in the oven to the carrier fluid and the focus fluid.
Regarding claim 6, Klein discloses the at least one heater is provided separately from the oven (element 42).
Regarding claim 7, Klein discloses the at least one heater is provided in the oven (element 41 and paragraph 0070, line 13; the heated chamber).
Regarding claim 8, Klein discloses a focus flow passage (elements 134a and 137) connected to the focus inflow port, wherein the at least one heater (paragraph 0075, lines 3-4; element 42) is interposed in an intermediate part of the focus flow passage (see elements 134b and 137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653